Exhibit 10.39
Execution Copy
Advances, Pledge and Security Agreement
Specific Pledge
     This Advances, Pledge and Security Agreement (“Agreement”) is entered on
January 15, 2010 between HICA Education Loan Corporation (“Member”), with
principal offices in Reston, Virginia, and the Federal Home Loan Bank of Des
Moines (“Bank”), with principal offices in Des Moines, Iowa.
     WHEREAS, the Bank may from time to time make available extensions of credit
to the Member (“Advances”), in accordance with the Federal Home Loan Bank Act,
the regulations and directives of the Federal Housing Finance Agency, the
Confirmations issued hereunder, and the policies and procedures currently set
forth in the Bank’s Member Products and Services Policy, as amended, superseded
or replaced by the Bank’s Board of Directors from time to time, and the Bank’s
Credit and Collateral Procedures, as amended, superseded or replaced by the
Bank’s management from time to time (collectively referred to herein as the
“Member Policies and Procedures”);
     WHEREAS, the Member desires, from time to time, to obtain Advances from the
Bank in accordance with the terms and conditions of this Agreement, the
Confirmations issued hereunder and the Member Policies and Procedures; and
     WHEREAS, the Bank requires that all Advances, and all other indebtedness,
arising from any and all obligations or liabilities of the Member to the Bank be
secured pursuant to this Agreement, and the Member agrees to provide such
security;
     NOW THEREFORE, for valuable consideration, intending to be legally bound,
and with respect to each and every such Advance, the Bank and Member agree as
follows:
Section 1. Applications. The Member shall request an Advance in such form as
shall be specified by the Bank. Nothing contained in this Agreement or the
Member Policies and Procedures shall be construed as an agreement or commitment
by the Bank to grant any Advance hereunder. The Bank expressly reserves its
right and power to either grant or deny in its sole discretion any Advance.
Section 2. Confirmation of Advance. Each Advance, and, except as otherwise
provided, all other indebtedness, shall be evidenced by a writing or electronic
record, in such form or forms as may be determined by the Bank from time to time
(“Confirmation”), issued by the Bank to the Member. The Member and the Bank
shall be bound by the terms and conditions set forth herein, in the Confirmation
and in the Member Policies and Procedures. Any inconsistencies between the terms
and conditions of a Confirmation, this Agreement, or the Member Policies and
Procedures, shall be resolved in favor of this Agreement.

 



--------------------------------------------------------------------------------



 



Section 3. Payment to the Bank. The Member shall repay each Advance and make
payments of interest thereon and any and all costs, expenses, fees and penalties
relating thereto as specified herein and in the Member Policies and Procedures
and the related Confirmation. All payments shall be made at the office of the
Bank in Des Moines, Iowa, or at such other place as the Bank, or its successors
or assigns, may from time to time appoint in writing.
The Member shall maintain in its demand deposit account(s) with the Bank
(collectively, the “Demand Deposit Account”) an amount at least equal to the
amounts then currently due and payable to the Bank on outstanding Advances. The
Member hereby authorizes the Bank to debit the Demand Deposit Account for all
amounts due and payable to the Bank on any Advance or other indebtedness. If the
amount in the Demand Deposit Account is, at any time, insufficient to pay such
due and payable amounts, the Bank may, without notice to the Member, apply any
other funds or assets then in the possession of the Bank to the payment of such
amounts.
Past due payments of principal, interest, or other amounts payable in connection
with any Advance may, at the option of the Bank, bear interest until paid at a
default rate that is 3% per annum higher than the then current rate being
charged by the Bank for Advances.
Section 4. Creation of Security Interest in Collateral. As collateral security
for any and all such Advances, Member assigns, transfers, and pledges to the
Bank, its successors or assigns, property of Member as described in Exhibit A
(the “Collateral”), which may be amended from time to time. With respect to such
Collateral, Member undertakes and agrees as follows:
A. To keep and maintain such Collateral free and clear of pledges, liens and
encumbrances to others as is required to meet the Member’s collateral
maintenance level. The “required collateral maintenance level” means the amount
of Collateral the Member is required to maintain to secure its Advances with the
Bank as set forth and calculated in accordance with the Member Policies and
Procedures;
B. To assemble and deliver Collateral to the Bank or its authorized agents
immediately upon demand of the Bank; and as specified by the Bank in the Member
Policies and Procedures to pay for the safekeeping of Collateral.
C. To make, execute and deliver to the Bank such assignments, endorsements,
listings, powers, financing statements or other instruments as the Bank may
reasonably request respecting such Collateral.
Section 5. Assignment to Bank of Security Interest in Bank Stock. The Member
hereby assigns, transfers and pledges to the Bank, its successors or assigns,
all stock of the Federal Home Loan Bank of Des Moines owned by the Member as
collateral security for payment of any and all indebtedness, whether in the
nature of an Advance or otherwise, of the Member to the Bank, its successors and
assigns.
Section 6. Covenants. The Member represents, warrants, and covenants to the
Bank, which representations, warranties, and covenants shall be deemed to be
repeated at all times until the termination of this Agreement:

2



--------------------------------------------------------------------------------



 



A. No Event of Default, as defined in Section 9, with respect to the Member has
occurred and is continuing or would occur as a result of the Member entering
into or performing its obligations under this Agreement or any Advance.
B. The Member owns and has marketable title to the Collateral free and clear of
any and all liens, claims, or encumbrances of any kind, and has the right and
authority to grant a security interest in the Collateral and to subject all of
the Collateral to this Agreement.
C. All of the Collateral meets the standards and requirements with respect
thereto established by the Member Policies and Procedures.
D. The Member shall at all times maintain and accurately reflect the terms of
this Agreement, including the Bank’s interest in Collateral, and all Advances
and other indebtedness on its books and records.
E. The Member has the full power and authority and has received all corporate
and governmental authorizations and approvals as may be required to enter into
and perform its obligations under this Agreement and any Advance.
Section 7. Duty to Use Reasonable Care. In the event Member delivers Collateral
to the Bank or its agent pursuant to Section 4 above, the duty of the Bank with
respect to said Collateral shall be solely to use reasonable care in the custody
and preservation of the Collateral in its possession.
Section 8. Additional Security. Member shall assign additional or substituted
Collateral for such Advances at any time the Bank shall deem it necessary for
the Bank’s protection.
Section 9. Events of Default. The Bank may consider the Member in default
hereunder upon the occurrence of any of the following events or conditions:
A. Failure of the Member to pay any interest, or repay any principal or pay any
other amount due in connection with any Advance; or
B. Breach or failure to perform by the Member of any covenant, promise,
condition, obligation or liability contained or referred to herein, or any other
agreement to which the Member and the Bank are parties; or
C. Proof being made that any representation, statement or warranty made or
furnished in any manner to the Bank by or on behalf of the Member in connection
with all or part of any Advance was false in any material respect when made or
furnished; or
D. Any tax levy, attachment, garnishment, levy of execution or other process
issued against the Member or the Collateral; or
E. Any suspension of payment by the Member to any creditor or any events which
result in acceleration of the maturity of any indebtedness of the Member to
others under any indenture, agreement or other undertaking; or

3



--------------------------------------------------------------------------------



 



F. Application for, or appointment of, a receiver of any part of the property of
the Member, or in case of adjudication of insolvency, or assignment for benefit
of creditors, or general transfer of assets by the Member, or if management of
the Member is taken over by any supervisory authority, or in case of any other
form of liquidation, merger, sale of a substantial portion of the Member’s
assets outside of the ordinary course of the Member’s business or voluntary
dissolution, or upon termination of the membership of the Member in the Federal
Home Loan Bank of Des Moines, or in the case of Advances made under the
provisions of 12 U.S.C. § 1431(g)(4) or any successor provisions, if at any time
thereafter the creditor liabilities of the Member, excepting its liabilities to
the Bank, are increased in any manner to an amount exceeding 5% of its net
assets; or
G. Determination by the Bank that a material adverse change has occurred in the
financial condition of the Member from that disclosed at the time of the making
of any Advance, or from the condition of the Member as theretofore most recently
disclosed to the Bank in any manner; or
H. If the Bank reasonably and in good faith deems itself insecure even though
the Member is not otherwise in default.
Section 10. Bank Remedies in the Event of Default. Upon the occurrence of any
default hereunder, the Bank may, at its option, declare the entire amount of any
and all Advances or other indebtedness to be immediately due and payable.
Without limitation of any of its rights and remedies hereunder or under other
law, the Bank shall have all of the remedies of a secured party under the
Uniform Commercial Code of the State of Iowa. The Member agrees to pay all the
costs and expenses of the Bank in the collection of the secured indebtedness and
enforcement of the Bank’s rights hereunder including, without limitation,
reasonable attorney’s fees. The Bank may sell the Collateral or any part thereof
in such manner and for such price as the Bank deems appropriate without any
liability for any loss due to decrease in the market value of the Collateral
during the period held. The Bank shall have the right to purchase all or part of
the Collateral at public or private sale. If any notification of intended
disposition of any of the Collateral is required by law, such notification shall
be deemed reasonable and properly given if mailed, postage prepaid, at least
five days before any such disposition to the address of the Member appearing on
the records of the Bank.
The proceeds of any sale shall be applied in the following order: first, to pay
all costs and expenses of every kind for the enforcement of this Agreement or
the care, collection, safekeeping, sale, foreclosure, delivery or otherwise
respecting the Collateral (including expenses for legal services); then to
interest and fees on all indebtedness of the Member to the Bank; then to the
principal amount of any such indebtedness whether or not such indebtedness is
due or accrued. The Bank, at its discretion or as assigned by law, may apply any
surplus to indebtedness of Member to third parties claiming a secondary security
interest in the Collateral. Any remaining surplus shall be paid to the Member.
Section 11. Appointment of Bank as Attorney-in-Fact. Member does hereby make,
constitute and appoint Bank its true and lawful attorney-in-fact to deal with
the Collateral in the

4



--------------------------------------------------------------------------------



 



event of default and, in its name and stead to release, collect, compromise,
settle, and release or record any note, mortgage or deed of trust which is a
part of such Collateral as fully as the Member could do if acting for itself.
The powers herein granted are coupled with an interest, and are irrevocable, and
full power of substitution is granted to the Bank in the premises.
Section 12. Audit and Verification of Collateral. In extension and not in
limitation of all requirements of law respecting examination of the Member by or
on behalf of the Bank, the Member agrees that all Collateral pledged hereunder
shall always be subject to audit and verification by or on behalf of the Bank in
its corporate capacity.
Section 13. Resolution to be Furnished by Member. The Member agrees to furnish
to the Bank at the execution of this Agreement, and from time to time hereafter,
a certified copy of a resolution of its Board of Directors or other governing
body authorizing such of the Member’s officers, agents, and employees as the
Member shall select, to apply for Advances from the Bank. In lieu of requiring
an additional resolution upon execution of this Agreement, the Bank may rely on
a previously furnished resolution of the Member’s Board of Directors or other
governing body with respect to Advances made pursuant to this Agreement.
Section 14. Applicable Law. This Agreement and all Advances and other
indebtedness obtained hereunder shall be governed by the statutory and common
law of the United States and, to the extent federal law incorporates or defers
to state law, the laws (exclusive of choice of law provisions) of the State of
Iowa. Notwithstanding the foregoing, the Uniform Commercial Code as in effect in
the State of Iowa shall apply to the parties’ rights and obligations with
respect to the Collateral. If any portion of this Agreement conflicts with
applicable law, such conflict shall not affect any other provision of this
Agreement that can be given effect without the conflicting provision, and to
this end the provisions of this Agreement are severable.
Section 15. Jurisdiction. In any action or proceeding brought by the Bank or the
Member in order to enforce any right or remedy under this Agreement, Member
hereby submits to the jurisdiction of the United States District Court for the
Southern District of Iowa, or if such action or proceeding may not be brought in
Federal Court, the jurisdiction of the Iowa District Court in Polk County. If
any action or proceeding is brought by the Member seeking to obtain relief
against the Bank arising out of this Agreement and such relief is not granted by
a court of competent jurisdiction, the Member will pay all attorney’s fees and
court costs incurred by the Bank in connection therewith.
Section 16. Effective Date; Agreement Constitutes Entire Agreement. This
Agreement shall be effective on the date of execution of this Agreement by the
parties hereto. Except as set forth in this paragraph, this Agreement, together
with the Member Policies and Procedures and any applicable Confirmations, shall
embody the entire agreement and understanding between the parties hereto
relating to the subject matter hereof and thereof. This Agreement may not be
amended except by written amendment executed by the Bank and the Member. Each
such Confirmation and the Member Policies and Procedures shall be incorporated
herein. Advances made by the Bank to the Member prior to the effective date of
this Agreement shall be governed exclusively by the terms of the prior
agreements pursuant to which such Advances were made, except that (i) any
default thereunder shall constitute default

5



--------------------------------------------------------------------------------



 



hereunder, (ii) Collateral furnished as security hereunder shall also secure
such prior Advances and (iii) the rights and obligations with respect to such
Collateral shall be governed by the terms of this Agreement.
Section 17. Section Headings. Section headings are not to be considered part of
this Agreement. Section headings are solely for convenience of reference, and
shall not affect the meaning or interpretation of this Agreement or any of its
provisions.
Section 18. Successors and Assigns. This Agreement shall be binding upon each of
the parties, successors and permitted assigns. The Member may not assign any
obligation hereunder without the prior written consent of the Bank. The Bank may
assign any or all of its rights and obligations hereunder or with respect to any
Advance or other indebtedness to any other party.
Section 19. No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise of any
right, power, or privilege or the exercise of any other right, power or
privilege.
Section 20. Remedies Cumulative. The rights, powers, remedies and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
powers, remedies and privileges provided by law.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
signed in its name by its duly authorized representatives as of the dates below.
HICA EDUCATION LOAN CORPORATION (Member # 5165)

         
By:
Name:
  /s/ Mark D. Rein
 
Mark D. Rein    
Title:
  President    
Date:
  January 15, 2010    
 
        FEDERAL HOME LOAN BANK OF DES MOINES
 
       
By:
Name:
  /s/ Jodie L. Stephens
 
Jodie L. Stephens    
Title:
  Collateral Risk Manager    
Date:
  January 15, 2010    

7



--------------------------------------------------------------------------------



 



Exhibit A
[Collateral List]

Ex. A-1



--------------------------------------------------------------------------------



 



Addendum Number 1
To
Advances, Pledge and Security Agreement
Member # 5165
Specific Pledge
     This Addendum Number 1 to Advances, Pledge and Security Agreement (this
“Addendum”) is entered into between HICA Education Loan Corporation (“Member”),
with principal offices in Reston, Virginia, and the Federal Home Loan Bank of
Des Moines (“Bank”), with principal offices in Des Moines, Iowa.
     WHEREAS, the Member and the Bank are parties to that certain Advances,
Pledge and Security Agreement dated January 15, 2010 (the “Base Agreement”); and
     WHEREAS, the Member and the Bank desire that certain provisions of the Base
Agreement be supplemented, amended and modified in accordance with the terms of
this Addendum in order to (i) permit the Member to pledge to the Bank certain
federally guaranteed student loans as “Collateral” for Advances made by the Bank
to the Member, (ii) cause the terms of the Base Agreement, as modified by this
Addendum (the Base Agreement, together with and as modified, amended and
supplemented by this Addendum, is collectively referred to as the “Agreement”),
to reflect, to the extent necessary to comply with the Higher Education Act (as
defined herein), the pledge of legal title to the Student Loan Collateral (as
defined herein) to (a) The Bank of New York Mellon Trust Company, National
Association, not in its individual capacity but solely as eligible lender
trustee on behalf of and for the benefit of the Bank (in such capacity, the
“Bank Eligible Lender Trustee”) and (b) SLM Education Credit Finance
Corporation, not in its individual capacity but solely as interim eligible
lender trustee on behalf of and for the benefit of the Bank (in such capacity,
the “Interim Bank Eligible Lender Trustee”) until such time as guarantee
agreements with the applicable state agencies or guarantors have been entered
into in favor of the Bank Eligible Lender Trustee, and (iii) make certain other
changes to the Base Agreement in order to reflect the terms of the agreement
between the Member and the Bank;
     NOW THEREFORE, for valuable consideration, intending to be legally bound,
and with respect to each and every Advance under the Agreement, the Bank and the
Member agree as follows:
Section 1. Inconsistencies. Any inconsistencies between this Addendum, the Base
Agreement or the Member Policies and Procedures shall be resolved in favor of
this Addendum.
Section 2. Definitions. Capitalized terms used and not defined herein shall have
the meanings ascribed to such terms in the Base Agreement.

A-1



--------------------------------------------------------------------------------



 



Section 3. Modifications. Notwithstanding anything in the Base Agreement or the
Member Policies and Procedures to the contrary, the parties hereto agree as
follows:

  A.   To the extent necessary to comply with the Higher Education Act of 1965,
as amended, or related regulations promulgated by the U.S. Secretary of
Education (the “Higher Education Act”), legal title to all of the Collateral
consisting of student loans reinsured under Title IV of the Higher Education Act
and made to persons for post secondary education at eligible institutions (the
“Student Loan Collateral”) shall be pledged to and, in the event that the Bank
and the Bank Eligible Lender Trustee are to become the beneficial and record
owners, respectively, of the Student Loan Collateral, vested in the Bank
Eligible Lender Trustee (or the Interim Bank Eligible Lender Trustee until such
time as guarantee agreements with the applicable state agencies or guarantors
have been entered into in favor of the Bank Eligible Lender Trustee) on behalf
of and for the benefit of the Bank and, for the avoidance of doubt, the Bank
shall for all purposes be considered the beneficial owner of such Student Loan
Collateral but shall not, for any reason whatsoever, be deemed to own the title
thereto;     B.   The Member undertakes and agrees to keep and maintain at all
times Collateral which has an Advance Equivalency sufficient to fully secure its
Advances. Advance Equivalency is calculated by applying commercially reasonable
Collateral Maintenance Levels to the fair market value or book value of
Collateral. The Member acknowledges that the Bank may increase such Collateral
Maintenance Levels, in a commercially reasonable and nondiscriminatory manner as
determined by the Bank, by providing written notice of any such increase to the
Member at least thirty (30) calendar days prior to implementing the same. The
Member hereby agrees that, for purposes of calculating the Advance Equivalency
of the Collateral, such calculation shall not take into consideration any item
of Student Loan Collateral in respect of which there has been a breach of any
representation or warranty of the Member or any of its affiliates in the
origination, sale, pledge, servicing or administration of such item of Student
Loan Collateral which has a material adverse effect on the interest of the Bank
in such item of Student Loan Collateral;     C.   With the consent of the Bank,
the Member may withdraw any Collateral specified in a written request to the
Bank, provided that the Bank reasonably determines that the remaining
Collateral, after giving effect to such withdrawal, has an Advance Equivalency
at least equal to Member’s Advances;     D.   The Member agrees to make, execute
and deliver to the Bank such assignments, endorsements, listings, powers, or
other documents or instruments, or to take any such other measures as the Bank
may reasonably request in order to protect its security interest in the
Collateral. The Member authorizes the Bank to file any and all financing
statements and amendments thereto as the Bank reasonably deems desirable to
perfect and protect its security interest in the Collateral;

A-2



--------------------------------------------------------------------------------



 



  E.   The Member agrees to provide any information regarding the Collateral
reasonably requested by the Bank and to make its books and records available to
the Bank audits or verification pursuant to Section 12 of the Base Agreement;  
  F.   Member agrees to provide any information requested by the Bank in
connection with an Advance or Collateral and any information contained in any
status report, schedule, or other documents requested or required hereunder and
any other information given from time to time by the Member as to each item of
Collateral;     G.   All references to the Bank in the Agreement and the Member
Policies and Procedures means the Bank Eligible Lender Trustee (or the Interim
Bank Eligible Lender Trustee until such time as guarantee agreements with the
applicable state agencies or guarantors have been entered into in favor of the
Bank Eligible Lender Trustee) for all purposes involving the holding or
transferring of legal title to any Student Loan Collateral;     H.   At or prior
to the execution of this Addendum, the Member shall have caused the amendment of
any servicing agreement pursuant to which the Student Loan Collateral will be
serviced during the term of the Agreement in order to (i) make the Bank an
intended third party beneficiary of such servicing agreement and (ii) include an
acknowledgment by the related servicer of the rights of the Bank and the Bank
Eligible Lender Trustee (and the Interim Bank Eligible Lender Trustee until such
time as guarantee agreements with the applicable state agencies or guarantors
have been entered into in favor of the Bank Eligible Lender Trustee) in the
Student Loan Collateral. If, at any time after the execution of this Addendum,
the Student Loan Collateral shall become subject to the terms of any other
servicing agreement, the Member hereby agrees to cause such servicing agreement
to include the provisions described in clauses (i) and (ii) in the preceding
sentence;     I.   If any affiliate of the Member (each, an “Affiliate”) becomes
a party to an Affiliate Collateral Pledge and Security Agreement with the Bank,
the Member hereby agrees to cause any such Affiliate, at or prior to the
execution of such Affiliate Collateral Pledge and Security Agreement, to
(i) acknowledge and agree to the terms and provisions of the servicing and
custodial agreement pursuant to which the Bank’s designated servicer has agreed
to service the Student Loan Collateral in the event that Bank and the Bank
Eligible Lender Trustee (or the Interim Bank Eligible Lender Trustee until such
time as guarantee agreements with the applicable state agencies or guarantors
have been entered into in favor of the Bank Eligible Lender Trustee) become the
beneficial and record owners, respectively, of the Student Loan Collateral
pursuant to the terms of the Agreement and (ii) amend any servicing agreement
pursuant to which any Student Loan Collateral pledged by such Affiliate will be
serviced during the term of the Agreement in order to (a) make the Bank and the
Bank Eligible Lender Trustee (and the Interim Bank Eligible Lender Trustee until
such time as guarantee agreements with the applicable state agencies or
guarantors have been entered

A-3



--------------------------------------------------------------------------------



 



      into in favor of the Bank Eligible Lender Trustee) an intended third party
beneficiary of such servicing agreement and (b) include an acknowledgment by the
related servicer of the rights of the Bank and the Bank Eligible Lender Trustee
(and the Interim Bank Eligible Lender Trustee until such time as guarantee
agreements with the applicable state agencies or guarantors have been entered
into in favor of the Bank Eligible Lender Trustee) in such Student Loan
Collateral. If, at any time after the execution of this Addendum, the Student
Loan Collateral pledged by an Affiliate shall become subject to the terms of any
other servicing agreement, the Member hereby agrees to cause such servicing
agreement to include the provisions described in clauses (ii)(a) and (b) in the
preceding sentence; and     J.   It is further agreed that no Affiliate other
than SLM Education Credit Finance Corporation shall be permitted to pledge any
item of Student Loan Collateral for which there is not a guarantee agreement
with the applicable state agency or guarantor in favor of the Bank Eligible
Lender Trustee; and     K.   Section 14 of the Base Agreement is hereby deleted
and replaced in its entirety with the following:         “Section 14. Applicable
Law and Severability. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and be governed by the
laws of the State of New York without regard to the conflicts of law principles
thereof (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law). In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.”

Section 4. Effective Date; Entire Agreement. Upon execution of this Addendum by
the parties hereto, the Agreement shall be effective as of the date of the Base
Agreement. The Agreement, together with the Member Policies and Procedures and
any applicable Confirmations, shall embody the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and thereof. The Agreement may not be amended except by written amendment
executed by the Bank and the Member.

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Addendum Number 1
to Advances, Pledge and Security Agreement to be signed in its name by its duly
authorized representatives as of the dates below.

          HICA EDUCATION LOAN CORPORATION ( Member # 5165 )
 
       
By:
       
Name:
 
 
Mark D. Rein    
Title:
  President    
Date:
  January 15, 2010    
 
        FEDERAL HOME LOAN BANK OF DES MOINES
 
       
By:
       
Name:
 
 
Jodie L. Stephens    
Title:
  Collateral Risk Manager    
Date:
  January 15, 2010    

A-5



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED TO BY THE UNDERSIGNED FOR THE SOLE PURPOSE OF
ACKNOWLEDGING THE GRANT OF A SECURITY INTEREST IN THE STUDENT LOAN COLLATERAL BY
THE MEMBER IN FAVOR OF THE BANK AND THE BANK ELIGIBLE LENDER TRUSTEE AND IN NO
EVENT SHALL THE UNDERSIGNED BE DEEMED TO BE A PARTY TO THE BASE AGREEMENT OR
ADDENDUM NUMBER 1 THERETO:
THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, not in its
individual capacity but solely in its capacity as Bank Eligible Lender Trustee

         
By:
       
Name:
 
 
Melissa A. Hancock    
Title:
  Vice President    
Date:
  January 15, 2010    

A-6



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED TO BY THE UNDERSIGNED FOR THE SOLE PURPOSE OF
ACKNOWLEDGING THE GRANT OF A SECURITY INTEREST IN THE STUDENT LOAN COLLATERAL BY
THE MEMBER IN FAVOR OF THE BANK AND THE INTERIM BANK ELIGIBLE LENDER TRUSTEE AND
IN NO EVENT SHALL THE UNDERSIGNED, IN SUCH CAPACITY, BE DEEMED TO BE A PARTY TO
THE BASE AGREEMENT OR ADDENDUM NUMBER 1 THERETO:
SLM EDUCATION CREDIT FINANCE CORPORATION, not in its individual capacity but
solely in its capacity as Interim Bank Eligible Lender Trustee

         
By:
       
Name:
 
 
Mark D. Rein    
Title:
  Vice President    
Date:
  January 15, 2010    

A-7